Citation Nr: 0737405	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-27 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service reportedly from June 1940 to 
July 1941.  He died in April 2003.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2003, a statement 
of the case was issued in May 2004, and a VA Form 9 was 
received in July 2004 bearing the signature of an individual 
with the appellant's power of attorney; in November 2004, the 
RO afforded the appellant the opportunity to cure the absence 
of her own signature on the form and accepted the properly 
completed substantive appeal received in December 2004.  The 
Board declines to disturb the RO's determination to accept 
the substantive appeal as effectively timely.


FINDINGS OF FACT

1.  The veteran died in April 2003; according to the death 
certificate, the immediate cause of death was intracerebral 
hemorrhage.  The certificate lists atrial fibrillation with a 
pacemaker as another significant condition contributing to 
death but not resulting in the cause of death.

2.  The veteran did not incur a chronic heart disability or 
an intracerebral hemorrhage during his active duty service.

3.  At the time of the veteran's death, service connection 
was in effect for rheumatoid arthritis, Marie-Strumpell type.

4.  The causes of the veteran's death were not manifested 
during the veteran's active duty service or for many years 
thereafter, nor were they otherwise causally related to the 
veteran's active duty service or to a service-connected 
disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2.  The criteria for entitlement to a dependent's educational 
assistance allowance have not been met.  38 U.S.C.A. § 3501 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated March 2004.  Moreover, 
in this letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the Board finds that the lack 
of such a pre-AOJ-decision notice did not result in any 
prejudice to the claimant in this case.  Any timing defect 
was remedied by the fact that, after the March 2004 notice 
letter was sent, the claim on appeal was re-adjudicated by 
the agency of original jurisdiction in May 2004 with a 
statement of the case issued to the claimant, and again in 
April 2005 with a supplemental statement of the case issued.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The appellant 
was provided with ample time to benefit from the notice prior 
to the most recent RO adjudications of the case.  The VCAA 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board also notes that the March 2004 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with the March 2004 letter in which it advised the 
appellant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the claim is for 
service connection for the cause of the veteran's death, and 
as entitlement to the claimed death benefits are not found to 
be warranted, no rating or effective date will be assigned 
and any questions of notice related to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection because there is 
no evidence of pertinent disability in service or for more 
than 40 years following service.  The Board notes that the 
appellant has made no contention and presented no evidence to 
suggest that the veteran's service-connected rheumatoid 
arthritis pathology caused the veteran's death; rather, this 
claim arises from the contention that treatment of the 
veteran's heart disease was a cause of the veteran's death.  
Indeed, in view of the fact that the veteran was examined for 
heart disease on multiple occasions in the years following 
service with essentially normal findings and no diagnosed 
pathology of the heart, and in the absence of any noted 
history of heart disease until at least 40 years post-
service, any opinion relating the veteran's heart disease to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where 'no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.'  38 U.S.C.A. § 5103A(a)(2).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Service Connection for the Cause of Death

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury incurred or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

An April 2003 death certificate shows that the veteran died 
on April 7, 2003 with an immediate cause of death listed as 
intracerebral hemorrhage.  The certificate lists atrial 
fibrillation with a pacemaker as another significant 
condition contributing to death but not resulting in the 
cause of death.  The record contains no indication that an 
autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for rheumatoid arthritis, Marie-Strumpell type.  The 
Board notes that the appellant has repeatedly advanced this 
appeal, including in the June 2003 notice of disagreement, on 
the theory that "his brain hemorrhage was a direct result of 
his treatment with coumadin for his cardiomyopathy.  He had 
been treated for this service related disability through the 
veterans clinic for years."  The appellant has not 
contended, and the record does not suggest, that the brain 
hemorrhage was causally linked to the veteran's service 
connected rheumatoid arthritis or any treatment of that 
pathology.

The appellant's argument is that the veteran's heart 
pathology was causally related to service, and that the cause 
of death was related to the heart pathology.  The Board must 
observe that service connection is not in effect for any 
heart disability.  Thus, the Board's review of this matter 
must first determine whether the evidence shows that a heart 
pathology was first manifested during service or was 
otherwise caused during the veteran's service.

The Board has carefully reviewed the record, but finds that 
the preponderance of the evidence is against the contention 
that the veteran's heart pathology was causally related to 
the veteran's service.  The claims folder contains medical 
reports from during the veteran's military service and from 
proximately following the veteran's military service; the 
claims folder also includes medical records from the late 
1990's up to and including the veteran's final 
hospitalization in April 2003.  The service medical records 
show that the veteran's heart was clinically determined to be 
normal in June 1940.  The veteran's heart was observed with a 
regular rate and "no enlargement or murmurs" noted in 
December 1940.

Of potential interest is a service medical note from a 
January 1941 showing "HEART - murmurs: Rough high pitched 
systolic heard all over heart, but best in aortic region and 
transmitted to neck and axilla.  Thrills - Yes."  The Board 
has given careful consideration to the findings in these 
service medical records, but finds no diagnosis of any heart 
pathology was provided during service.  The Board has further 
considered whether the findings noted in January 1941 reflect 
the early stages of onset of a chronic heart disease, but the 
post-service medical evidence of record weighs against such a 
hypothesis.  The veteran was apparently separated from 
service in July 1941 due to rheumatoid arthritis.  A November 
1941 VA examination report indicates only that the cardio-
vascular system was found to be "normal" at that time.  A 
March 1950 VA examination report later shows cardio-vascular 
findings with no diagnosis of any heart pathology.  
Additionally, a February 1950 EKG report, attached to the VA 
examination report, is of record and interprets the EKG as 
"Normal."  A March 1953 medical report notes further 
clinical evaluation of the veteran's heart but notes that, 
upon consultation, the physician "Felt that there was no 
heart disease demonstrable."  Thus, the medical evidence of 
record during service and for 12 years follow service show 
that the veteran's heart was repeatedly evaluated, with 
extensive clinical findings noted and an EKG reading 
obtained, with the heart being clinically determined to be 
normal and without any diagnosed disease consistently 
throughout this period.  As the evidence shows that the 
veteran's heart was repeatedly evaluated as free of any 
pertinent disease for so many years immediately following 
service, the evidence weighs against finding that a chronic 
heart disease began during the veteran's service.

Indeed, a February 1982 medical report notes a "normal chest 
x-ray and normal EKG" during a hospitalization; no heart 
disease was noted in the veteran's medical history.  This 
further suggests that the veteran did not manifest any 
chronic heart pathology until at least 40 years after his 
active duty service.  This lengthy period without evidence of 
the onset of a diagnosed heart disease weighs against the 
claim that a chronic heart disease was caused during the 
veteran's service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

Further VA treatment records pick up the account of the 
veteran's history in August 1997, by which time it appears 
that the veteran had been diagnosed with heart disease and 
was undergoing treatment with Coumadin.  The Board 
acknowledges that a May 1998 report appears to reflect that a 
physician explained that the veteran's treatment, including 
with Coumadin (warfarin), presented possible complications 
including stroke.  However, the question of whether the 
treatment of the veteran's heart disease contributed to 
causing his death is rendered moot for the purposes of this 
appeal because the veteran's heart disease is not shown to be 
causally related to the veteran's service; service-connection 
is only warranted for a disability which is causally linked 
to service or which is proximately due to or the result of a 
service-connected disease or injury.  The appellant's 
contention that the veteran's heart disease was causally 
related to the veteran's service is contradicted by the 
weight of the evidence, and thus the potential consequences 
of treatment for the heart disease may not be service 
connected on that basis.

There is no competent medical evidence of record which 
contradicts the competent and probative medical evidence 
showing the veteran's heart was free of chronic disease until 
at least 40 years after his separation from service.  
Moreover, there is no medical evidence in the record, and no 
specific assertion from the appellant, to suggest any other 
theory linking the veteran's death to his service; there is 
no indication or assertion that the service-connected 
rheumatoid arthritis caused or aggravated any pathology 
contributing to the veteran's death.  The Board acknowledges 
the claimant's contentions, and the lay statements of the 
appellant's son, that the veteran's death was a result of his 
service.  However, generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The lay 
statements of the claimant and her son are not medically 
competent to contradict professional medical findings or to 
show that the cause of death is linked to an injury or 
disease incurred during service.  Neither is the Board 
competent to supplement the record with its own 
unsubstantiated medical conclusions at the behest of the 
claimant.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  
Here, the issue of whether the cause of the veteran's death 
is linked to a disease or injury incurred during active 
service involves an issue of medical causation for which 
competent medical evidence is required.  The weight of the 
uncontradicted competent medical evidence is against the 
claim.

Although the appellant is entitled to the benefit of the 
doubt where the evidence supporting a grant of her claim and 
the evidence supporting a denial of the claim are in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1990).  For these reasons and bases, the Board finds that no 
disability incurred in or aggravated by active service caused 
the veteran's death, as either a principle or a contributory 
cause.  As no direct or contributory cause of the veteran's 
death was service-connected, the Board denies the appeal for 
service connection for the cause of the veteran's death.

Entitlement to Dependent's Educational Benefits

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or must 
have been evaluated as permanently and totally disabled due 
to service-connected disability prior to his death.  See 38 
U.S.C.A. § 3501.  For the reasons discussed above, the Board 
finds that the veteran's death was not related to a service-
connected disability.  The veteran's death has not been shown 
to be caused by any disability for which service connection 
was in effect or otherwise warranted, nor is there evidence 
that the veteran was permanently and totally disabled due to 
service-connected disability.  The criteria for eligibility 
for educational assistance under the provisions of Chapter 35 
have not been met.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


